UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEPHEN COLE-HATCHARD, : / a eaten y 4 Ly
Plaintiff, oS Jatt SAG

Vv.

 

GEORGE HOEHMANN, as Supervisor for the
Town of Clarkstown, New York, and in his
individual capacity, FRANK BORELLI, as
Councilman and Deputy Supervisor for the ; ORDER
Town of Clarkstown, New York, and in his :
individual capacity; JOHN J. NOTO, as : 16 CV 5900 (VB)
Councilman for the Town of Clarkstown, New
York, and in his individual capacity;
ADRIENNE D. CAREY, as Councilwoman for
the Town of Clarkstown, New York, and in her
individual capacity, TOWN OF
CLARKSTOWN, NEW YORK; and TOWN
BOARD OF THE TOWN OF
CLARKSTOWN, NEW YORK,
Defendants.

On October 4, 2019, the Court held a pre-motion conference, at which defendants’
anticipated motion for summary judgment was discussed and a status conference was scheduled
for December 9, 2019.

Today, defendants filed a letter informing the Court of unsuccessful settlement
negotiations and containing the parties’ joint request to set a summary judgment briefing
schedule. (Doc. #168).

Accordingly, it is HEREBY ORDERED:
1. Defendants’ motion for summary judgment is due January 24, 2020.
2. Plaintiff's opposition is due February 28, 2020.

3. Defendants’ reply, if any, is due March 20, 2020.
4. The December 9, 2019, status conference is cancelled.

Dated: December 6, 2019
White Plains, NY

  

SO ORDERED:

J

Vincent L. Briccetti
United States District Judge

 
